826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GRESHAM SAND & GRAVEL COMPANY, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1156
United States Court of Appeals, Federal Circuit.
July 16, 1987.

Before BISSELL, Circuit Judge, MILLER, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The decision of the General Services Board of Contract Appeals upholding the contracting officer's denial of the appellant's claim for an increase in annual rent due it from the government during the first five-year renewal option period under a lease agreement between the parties, Gresham Sand & Gravel Company, 86-3 BCA p19,084 (CCH) (June 19, 1986), is affirmed on the basis of the opinion of the Board.